Citation Nr: 1443466	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  02-08 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a dislocated left shoulder.  


REPRESENTATION

Appellant represented by:	James Perciavalle, agent


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from January 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a decision dated in December 2007, the Board denied the Veteran's appeal to reopen his claim, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant, through his then attorney, and the Secretary of VA, submitted a Joint Motion for Partial Remand (motion).  In an Order also dated in December 2008, the Court granted the Motion, vacated the December 2007 Board decision and remanded the case to the Board for further appellate review consistent with the Motion.  

In September 2009, the Board remanded the claim for further development.  In November 2011, the Board reopened and remanded the claim for further development.  

The Board subsequently denied the claim on appeal in November 2012.  The Veteran again appealed the Board's decision to the Court.  In a February 2014 Memorandum Decision, the November 2012 decision was vacated and remanded back to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Following the Board's previous remand, the Veteran underwent a VA examination of the left shoulder in December 2011.  The examiner reviewed the evidence of record, including the Veteran's assertion that he injured his left shoulder while on active military duty.  Nonetheless, the examiner opined that it was less likely than not that the Veteran's current left shoulder disability manifested during, or as a result of, active military service.  In support of this conclusion, the examiner noted that there was no documentation to indicate that the Veteran's left shoulder symptoms began during military service.  His discharge examination of September 1, 1971, also failed to reflect an in-service shoulder injury.  The examiner did not discuss the Veteran's assertion of an in-service left shoulder injury when formulating an opinion.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  In the present case, while the Veteran's reported injury was noted in the language of the examination report, it was not considered when discussing the rationale for the negative etiological opinion.  As such, the Veteran should be scheduled for a new VA examination in which his claim of an in-service left shoulder injury, as well as the statement in support received from a fellow serviceman in September 2012, are fully considered and discussed.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new VA examination regarding the etiology of his left shoulder disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report must reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely as not that the Veteran's current left shoulder disability manifested during, or as a result of, active military service.  

In formulating an opinion, the examiner must provide a complete rationale that fully considers and discusses the Veteran's report of an in-service left shoulder disability and the statement in support of his assertion received from a fellow serviceman in September 2012.  It is insufficient to merely note a lack of in-service medical evidence.  

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



